Title: To James Madison from John Gavino, 5 May 1802 (Abstract)
From: Gavino, John
To: Madison, James


5 May 1802, Gibraltar. No. 86. Refers JM to his dispatch no. 85 [not found]. Reports arrival on 25 Apr. from Tunis of “the American Ship Gloria Commanded by Jo: Bounds taken in the service by Consul Eaton, who brought me the Inclosed dispatches, to which & the Copy of said Gentlemans Letter to me anexd, beg leave to referr.” The commander of the Tripolitan ship laid up at Gibraltar has returned from Tangier “but has caused no movement.” Sir James Saumarez is charged with the evacuation of Minorca. The U.S. frigate Constellation, Captain Murray, “this day Anchord in this Bay,” as did the Essex and Philadelphia, “and as the latter goes Home, Capn: Barron will be the bearer of this and to whom referr for the Occurrencies on this side of the Globb.”
 

   
   RC and one enclosure (DNA: RG 59, CD, Gibraltar, vol. 2). RC 2 pp. Printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:144. Enclosure (1 p.) is a copy of Eaton to Gavino, 4 Apr. 1802, with instructions for the disposition of Eaton’s dispatches sent by the Gloria under Joseph Bounds. For other enclosures, see Eaton to JM, 4 Apr. 1802, and nn. 1 and 6.



   
   Pursuant to the terms of the Treaty of Amiens, Great Britain returned the island of Minorca to Spain on 16 June 1802. British admiral James Saumarez, a naval veteran of the American and French revolutionary wars, evacuated the British troops from the island (Desmond Gregory, Minorca, the Illusory Prize: A History of the British Occupations of Minorca between 1708 and 1802 [Rutherford, N.J., 1990], pp. 214–15; Gavino to JM, 28 June 1802).



   
   A full transcription of this document has been added to the digital edition.

